 In the Matter of METAL SPECIALTIES MANUFACTURING Co.andINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURALIMPLEMENT WORKERS OF AMERICA, CIOCase No. R-41947.-Decided March 15, 1943Jurisdiction:metal specialties manufacturing industry.Investigation and Certification of Representatives:existence of question. refusalto recognize the union until certified by the Board ; election necessary.UnitAppropriate,for Collective Bargaining:production and maintenance em-ployees with specified inclusion and exclusion ; watchmen included over com-pany's objection when, among other reasons, they were not deputized ; foremenfound to exercise supervisory authority excluded over union's objection.Pope & Ballard,byMr. Henry E. Seyf o9 th,of Chicago, Ill., forthe Company.Meyers cC Meyers,byMr. Bea Meyers,of Chicago, Ill., for theUnion.Mr. Louis Cokin.,of counsel to the Board.DECISION-ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Automo-bile,Aircraft & Agricultural Implement Workers of America, CIO,herein called the Union, alleging that a question affecting cominercehad arisen concerning the representation of employees of Metal Spe-cialtiesManufacturing Co., Chicago, Illinois, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before William W. Ward, Jr., TrialExaminer.Said hearing was held at Chicago, Illinois, on February26; 1943.The Company and the Union appeared, participated, and.were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at' the hearing are free fromprejudicial error and are hereby affirmed.48 N. L. R. B., No. 11.-50 METAL SPECIALTIES MANUFACTURING COMPANY51,Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMetal Specialties Manufacturing Co. is an Illinois corporation withits principal place of business at Chicago; Illinois, where it is engagedin the manufacture of metal specialties.During 1942 the Companypurchased raw materials valued at about $500,000, approximately80 percent of which was shipped to it from points outside the Stateof Illinois.During the same period the Company manufactured prod-ucts valued at about $1,400,000, approximately 90 percent of whichwas shipped to points outside the State of Illinois.The Companyadmits, for the purposes of this proceeding, that .it is engaged incommerce within the meaning of thg National Labor Relations Act.rY.THE ORGANIZATION INVOLVED 'International Union, United Automobile, Aircraft & AgriculturalImplementWorkers of America, is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe' Company refuses to recognize the Union as the exclusiverepresentative of its employees until such time as the Union iscertified by the Board.A statement of the Regional Director, introduced into evidenceduring the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to beappropriate.1We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that all production and maintenance em-ployees of the Company, including watchmen, but excluding super-visory employees, foremen, and office and clerical employees, con-1 The Regional Director reported that the Unionpresented 84 authorization cardsbearing apparentlygenuine signaturesof `personswhose naives appear onthe January31, 1943, pay roll of the Company. There ate approximately 107 employees in the ap-propriate unit.521247-43-vol. 48-5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDstitute an appropriate unit.The only controversy with respect tothe unit concerns watchmen and four named employees.The Company employs three watchmen.The Company urgesthat they be excluded from the unit and the Union that they beincluded.The watchmen work only in the plant,take care of thefurnace, and occasionally perform janitorial services.They are notdeputized or uniformed and do not carry firearms.The Companyhas a contract with an outside protection agency which furnishesdeputized guards who perform specialized duties for the Company.We shall include the watchmen in the unit,since they are primarilymaintenance employees with no special duties warranting excluding'them.Youngberg,White, Ladwig, and Apel are classified by the Com-'pany as foremen.The Companyrequeststhat theybe excluded fromthe unit and the Union urges that they be included.Each of theseemployees has from 4' to 10 subordinates and'exercises the right torecommend the hire, discharge,and discipline of his subordinates.We find that Youngberg,White, Ladwig, and,Apel are, foremen andwe shall therefore exclude them from the unit.We find that all production and maintenance employees of theCompany, including watchmen, but excluding supervisory em-ployees, all foremen, and office and clerical employees,constitute aunit appropriate for' the purposes of collective bargaining,withinthe meaning of Section9 (b) of -the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof'Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor RelationsBoard by Section 9 (c) of the National Labor Re-lationsAct,and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations'Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for, the purposes of collectivebargaining,withMetalSpecialties ManufacturingCo., Chicago,Illinois; an election by secretballot shall be conducted as early as possible, but not later than METAL SPECIALTIES MANUFACTURING CO.53thirty (30) days from the date of this Direction, under the direction and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor Re-lations Board, and subject to Article III, Section 10, of said Rulesin Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including anysuch employees who did not work during said pay-roll period be-cause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States'who pre-sent themselves in person at the polls, but excluding any who havesince quit or been discharged for. cause, to determine whether or notthey desire to be represented by International Union, United Auto-mobile,Aircraft & Agricultural ImplementWorkers of America,affiliated with the Congress of Industrial Organizations, for the pur-poses of collective bargaining.